

116 HR 659 IH: Buyback Our Safety Act
U.S. House of Representatives
2019-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 659IN THE HOUSE OF REPRESENTATIVESJanuary 17, 2019Mr. Deutch (for himself, Mr. Connolly, and Mr. Quigley) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo establish a gun buyback grant program. 
1.Short titleThis Act may be cited as the Buyback Our Safety Act. 2.Gun buyback grant program (a)In generalThe Attorney General, through the Assistant Attorney General for the Office of Justice Programs of the Department of Justice, shall establish a gun buyback grant program under which the Assistant Attorney General may make grants to law enforcement agencies of States, units of local government, and Indian tribal governments to assist in funding gun buyback programs carried out by such agencies.
(b)Gun buyback program definedFor purposes of this section, the term gun buyback program means, with respect to a law enforcement agency of a State, unit of local government, or Indian tribal government, a program carried out by such agency under which guns are purchased or surrendered to such agency. (c)ApplicationsA law enforcement agency described in subsection (a) desiring a grant under this section shall submit to the Assistant Attorney General for the Office of Justice Programs an application for the grant, in accordance with subsection (d) and which shall be in such form and contain such information as the Assistant Attorney General may require.
(d)RequirementsThe Assistant Attorney General may make a grant under this section to a law enforcement agency described in subsection (a), with respect to a gun buyback program, only if the application submitted under subsection (c) by such agency provides assurances that— (1)the law enforcement agency will adequately advertise such program to the public;
(2)such program will be administered by law enforcement personnel; (3)all guns received through such program will remain in the possession of law enforcement personnel;
(4)adequate safeguards will be established and followed to prevent the occurrence of fraud in such program; (5)the law enforcement agency will have in place a process to test on site a gun purchased from an individual through such program before payment is provided to such individual; and
(6)an adequate process will be in place to destroy all guns received through such program. (e)Matching requirement (1)In generalSubject to paragraph (2), to be eligible for a grant under this section, a law enforcement agency must certify that the law enforcement agency will match all Federal funds provided under such grant with an equal amount of cash or in-kind goods or services from other non-Federal sources.
(2)WaiverThe Assistant Attorney General for the Office of Justice Programs may waive, wholly or in part, the matching requirement under paragraph (1) with respect to a grant made under this section to a law enforcement agency for a gun buyback program if such program provides for obtaining only the guns identified by the National Academy of Sciences pursuant to subsection (f). (f)National Academy of Sciences StandardsThe Attorney General, through the Assistant Attorney General for the Office of Justice Programs, shall enter into an arrangement with the National Academy of Sciences to develop standards for identifying, and identify, guns that are the most likely to be used in violent crimes and establish a pricing scale for purchasing guns so identified through gun buyback programs receiving grants under this section.
(g)Reports
(1)Reports required by granteesIn the case of a law enforcement agency described in subsection (a) receiving a grant under this section with respect to a gun buyback program, such agency shall submit to the Assistant Attorney General for the Office of Justice Programs— (A)not later than 90 days after receipt of such grant and every 90 days thereafter during the period for which the program is carried out, a report including—
(i)the number and types of guns collected and destroyed through such program during such period; and (ii)recommendations for improving future gun buyback programs in the jurisdiction of such agency; and
(B)not later than 90 days after the last day of such program, a final report including the information described in each of subclauses (I) and (II) of clause (i) with respect to the duration of the program. (2)Reports by the Office of Justice ProgramsNot later than one year after the date of the enactment of this section and annually thereafter, the Assistant Attorney General for the Office of Justice Programs shall submit to Congress a report on—
(A)the number of gun buyback programs that received funding under this section; (B)the number of guns received through each such gun buyback program;
(C)the total number of guns purchased through all such gun buyback programs; and (D)recommendations on improving the grant program under this section and gun buyback programs.
(h)DefinitionsFor purposes of this section: (1)StateThe term State means each of the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, American Samoa, Guam, and the Northern Mariana Islands.
(2)Unit of local governmentThe term unit of local government means a county, municipality, town, township, village, parish, borough, or other unit of general government below the State level. (3)Violent crimeThe term violent crime means murder, non-negligent manslaughter, forcible rape, robbery, and aggravated assault, as reported by the Federal Bureau of Investigation for purposes of the Uniform Crime Report.
(i)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $15,000,000 for the period of fiscal years 2019 through 2023. 